Case 2:19-cv-07818-CBM-RAO Document 76-5 Filed 06/09/21 Page 1 of 2 Page ID #:1092




                             Exhibit A
Case 2:19-cv-07818-CBM-RAO Document 76-5 Filed 06/09/21 Page 2 of 2 Page ID #:1093


    From:                Marcelo, Christian W. (SEA)
    To:                  Matthew Storman
    Cc:                  Rava, William C. (SEA)
    Subject:             Nintendo v. Storman - Payment information
    Date:                Friday, May 21, 2021 1:47:00 PM


    Matthew,

    Here’s the wiring information for the payments to Nintendo, pursuant to the Court’s May 3 Order.
    Let us know as soon as possible if there are any issues with completing this transfer on time (June 7,
    2021).

    Name on Account Perkins Coie LLP
    Seattle WA IOLTA Acct
    IOLTA Trust Account
    Account Number:
    ABA (Routing) Number (Wires):
    ACH (Routing) Number (Transfers)
    SWIFT Code: WFBI US 6S (For International Wires Only)
    Bank Name: Wells Fargo Bank
    Bank Address: 420 Montgomery Street, 8th Floor
    San Francisco, CA 94104
    Beneficiary Address: 1201 Third Ave, Suite 4800
    Seattle, WA 98101
    Additional Info (Required): 014372.7012



    Christian Marcelo | Perkins Coie LLP
    ASSOCIATE
    1201 Third Avenue Suite 4900
    Seattle, WA 98101-3099
    D. +1.206.359.3315
    F. +1.206.359.4315
    E. CMarcelo@perkinscoie.com




                                                                                               Exhibit A, Page 4
